Exhibit 10.69

 

FIRST AMENDMENT

 

LEVI STRAUSS & CO. DEFERRED COMPENSATION PLAN FOR EXECUTIVES AND OUTSIDE
DIRECTORS

 

WHEREAS, Levi Strauss & Co. (“LS&CO.”) maintains the Levi Strauss & Co. Deferred
Compensation Plan for Executives and Outside Directors (the “Plan”) to provide a
deferred compensation program for a select group of management, highly
compensated employees or directors.

 

WHEREAS, pursuant to Section 11.1 of the Plan, the LS&CO. is authorized to amend
the Plan at any time and for any reason; and

 

WHEREAS, LS&CO. desires to amend the definition of “Annual Bonus” to simplify
references to reoccurring annual and long-term incentive plans sponsored by
LS&CO.; and

 

WHEREAS, the amendment herein is within the delegated authority of Fred D.
Paulenich; and

 

NOW THEREFORE, Effective January 1, 2003, Section 1.2 of the Plan is hereby
amended, in the following manner:

 

  “(a) Payments under a reoccurring annual or long-term incentive plan;

 

  (b) Any sign-on bonus payable at a specified future date following an
Employee’s commencement of employment;

 

  (c) Any retention bonus payable to an Employee; or

 

  (d) Any non-recurring special bonus that the Committee designates, in writing,
as eligible for deferral under this Plan.”

 

* * *

 

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed
this 17th day of November, 2003.

 

LEVI STRAUSS & CO. By:   /s/    FRED D. PAULENICH    

--------------------------------------------------------------------------------

   

Fred D. Paulenich

Senior Vice President of Worldwide Human Resources